Stolz, Judge.
The defendant appeals the denial of his motion for summary judgment in this suit for damages resulting from a shortage of acreage in conveyances from the defendant to plaintiffs predecessors in title.
1. Plaintiffs second amendment filed subsequent to the filing of the notice of appeal is a nullity and is not considered in this decision. D. P. v. State of Ga., 129 Ga. App. 680 (1) (200 SE2d 499) and citations therein.
2. From the descriptions of land contained in the deeds in the record, this court is unable to determine as a matter of law whether the 98.43 acres described in the judgment in favor of third parties against plaintiff is or is not included in the deeds in plaintiffs chain of title. The Superior Court of Bryan County correctly denied *682defendant’s motion for summary judgment.
Submitted July 1, 1975
Decided September 4, 1975.
M. Francis Stubbs, Richard D. Phillips, for appellant.
B. Avant Edenfield, Kenneth McBurnett, for appellee.

Judgment affirmed.


Deen, P. J., and Evans, J., concur.